IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DIANE FLORIAN,                        :   No. 3 WAP 2016
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court dated January 4,
                                      :   2016 at No. 111 MD 2014.
           v.                         :
                                      :
                                      :
SOUTHWESTERN VETERANS CENTER;         :
DEPARTMENT OF MILITARY AND            :
VETERANS AFFAIRS;                     :
COMMONWEALTH OF PENNSYLVANIA;         :
AND DISTRICT 13, DISTRICT COUNCIL     :
84, AMERICAN FEDERATION OF            :
STATE, COUNTY AND MUNICIPAL           :
EMPLOYEES, AFL-CIO,                   :
                                      :
                 Appellees            :


                                 ORDER


PER CURIAM
     AND NOW, this 22nd day of February, 2017, the order of the Commonwealth

Court is AFFIRMED.